t c memo united_states tax_court ralph w emerson and suzanne o emerson petitioners v commissioner of internal revenue respondent docket no filed date thomas casazza for petitioners margaret a martin for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure under sec_6662 the issues for decision are whether dollar_figure petitioners received from settlement of a lawsuit is excludable from income under sec_104 whether the settlement amount is subject_to self-employment - - tax and whether petitioners are liable for an accuracy- related penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in davis california at the time they filed their petition in this case ralph w emerson petitioner received an undergraduate degree from the university of california at los angeles studying neurobiology mathematics and chemistry he then attended graduate school at harvard university studying informational systems and chemistry prior to petitioner was a research biologist engaged in the business of developing pesticides fungicides and other agricultural products petitioner has attained about patents from the u s patent office dealing with chemistries and biologies of biochemical pesticides and about twice that amount in international patents petitioner’s relationship with proguard on date petitioner entered into a contract for services the contract with proguard inc proguard to perform scientific research as an independent_contractor petitioner and proguard shared an interest in developing safer chemistries to be used on food supplies petitioner’s duties included developing pesticides for sale and developing intellectual_property patents to protect the pesticides developed under the contract proguard paid to petitioner dollar_figure per month as compensation_for these services the contract provided that petitioner was entitled to percent of the net profits of products sold by proguard as a result of his developments for the company the contract provided for the treatment of proprietary rights of the parties as follows new developments dollar_figure emerson agrees that all designs plans reports specifications drawings inventions processes and other information or items produced by emerson while performing services under this agreement will be assigned to proguard as the sole and exclusive property of proguard and proguard’s assigns nominees and successors as will any copyrights patents or trademarks obtained by emerson while performing services under this agreement on request and at proguard’s expense emerson agrees to help proguard obtain patents and copyrights for any new developments this includes providing data plans specifications descriptions documentation and other information as well as assisting proguard in completing any required application or registration proguard shall become the registrant of all products shall acquire title to all patents and right to such products and shall produce package and sell all products successful start-up phase dollar_figure a if and when the start-up phase is deemed by proguard to be successful and of sufficient size to warrant its own identity a new identity may be formed which would handle the sales and marketing of the start-up products the parties’ respective interests in the new entity shall be based on capital invested with emerson owning capital interest and q4e- proguard owning if additional capital is required equity_interest shall be based on partners’ capital balance proguard will have a right_of_first_refusal should emerson decide to sell his respective interest while at proguard petitioner reported to bradford g crandall sr crandall sr crandall sr lent to petitioner over time dollar_figure and promissory notes were created to document the loans the loans petitioner was diagnosed with diabetes in about during petitioner’s relationship with proguard he took daily medication for his diabetic condition petitioner ceased working for proguard on or about date lawsuit against proguard on date petitioner filed a complaint against proguard crandall sr bradford g crandall jr crandall jr and a group referred to as doe sec_1 though collectively defendants in the superior court for the state of california for the county of solano the lawsuit the complaint alleged that petitioner and crandall jr together obtained patents for products developed by petitioner while working with proguard the patents were held in proguard’s name which would then package and sell the products in consideration for petitioner’s work he was to receive percent of the net profits from the sale of the products and a 15-percent capital interest in any entity formed by proguard and petitioner to sell - and market the products the complaint also discussed the loans made by proguard to petitioner petitioner alleged that he reasonably believed that the loans represented advances of future compensation to be paid to him rather than a decrease in his expected capital interest the complaint referred to a document titled amendment to contract for services dated date and secured promissory note signed in date date agreement petitioner additionally alleged that in the date agreement proguard loaned to him a final amount of dollar_figure and in consideration of this loan petitioner waived any interest ina future startup entity formed by petitioner and the defendants after raising the general allegations regarding the contract and the date agreement the complaint raised several causes of action including rescission based on undue influence rescission based on fraud and false promises breach of contract breach of covenant of good_faith and fair dealing declaratory relief slander constructive trust quantum meruit conspiracy intentional infliction of emotional distress and injunctive relief on date petitioner filed a first amended complaint in the lawsuit the amended complaint added reformation based on unconscionability fraud and unilateral -- - mistake as additional causes of action in total the amended complaint raised separate causes of action the defendants filed their answer and a cross-complaint on date the cross-complaint alleged breach of contract conversion and breach of covenant of good_faith and fair dealing as causes of action against petitioner petitioner filed a status conference_report on date stating that the nature of the case was in contract and tort petitioner filed a second status conference_report on date and included a statement of the nature of the case as rescission or reformation of written contracts breach of covenant of good_faith and fair dealing declaratory relief quantum meruit slander per se constructive trust conspiracy intentional infliction of emotional stress and injunctive relief petitioner filed an answer to the defendants’ cross-complaint on date settlement of the lawsuit in date retired california state superior court judge richard gilbert conducted a mediation with the parties in attendance at the mediation were petitioner petitioner’s counsel thomas casazza petitioner’s accountant robert k stevenson stevenson the defendants and their counsel gregory dyer dyer judge gilbert suggested during the mediation that petitioner add a personal injury claim to the suit as a vehicle - to reach settlement after the mediation there were several telephone conversations facsimile exchanges and correspondence among judge gilbert and counsel for both parties regarding the specifics of the settlement on date petitioner’s counsel sent to the defendants’ counsel a package including the settlement agreement a stipulation to amend the complaint a second amended complaint and a signed dismissal for both the complaint and the cross- complaint petitioner’s counsel included a cover letter to this package stating per our discussion a couple of months ago we are simply amending the complaint prior to dismissal to comply with accounting advice we have received it has no operative effect whatever on the settlement you can forward the dismissals to the clerk with the instructions to enter the dismissals after the stipulation is signed and the amended complaint is filed the settlement agreement was signed by petitioner on date and by the defendants on date the other three documents in the settlement package were dated in date but were not received by the court until date the settlement agreement referred to the complaint and the two amended complaints by stating that petitioner sought damages for breach of contract and several causes of action including infliction of emotional distress and personal injury the --- - settlement agreement stated that proguard would pay to petitioner dollar_figure with additional_amounts to be paid beginning year from the settlement in addition the settlement agreement provided that proguard was to forgive in equal amounts over years the dollar_figure that was owed by petitioner the dollar_figure cash payment and dollar_figure of debt forgiveness that was received by petitioner in are referred to as the settlement amount at the time of settlement the defendants did not report a personal injury claim to their insurance_company to cover the cost on date petitioner and the defendants filed a stipulation permitting petitioner to file a second amended complaint simultaneously petitioner filed the second amended complaint adding a cause of action for negligence the negligence cause of action claimed that the defendants owed to petitioner a duty_of care as not to exacerbate petitioner’s diabetic condition petitioner claimed that the defendants created intolerably stressful working conditions by harassing petitioner while he was working inducing him to work long days threatening to terminate his employment and threatening to reduce petitioner’s capital interest petitioner alleged that this stress exacerbated his diabetic condition resulting in a deterioration in his overall health and a reduction in his life expectancy --- - four minutes after petitioner filed the second amended complaint the parties filed a request for dismissal which the court entered the same day federal tax_return petitioners filed their federal_income_tax return for reporting taxable_income of dollar_figure and tax of dollar_figure petitioners reported wages paid to petitioner of dollar_figure from summus group ltd shown on a w-2 wage and tax statement petitioners received a form 1099-misc miscellaneous income from proguard for dollar_figure of nonemployee compensation when preparing petitioners’ return stevenson was told that the lawsuit settled after the parties agreed that a claim for personal injury could be added by petitioner and that the payment was made based on physical injury stevenson did not review the entire second amended complaint or the other two complaints prior to preparing petitioners’ return petitioners included an attachment to their return with a copy of the form_1099 stating that the dollar_figure was excludable from taxpayer’s taxable_income pursuant to sec_104 and was therefore not reported on their return as income -- - opinion settlement proceeds respondent determined that petitioners are not entitled to exclude the settlement amount from income because it was not received on account of any personal physical injury or physical sickness petitioners contend that the settlement payments are excludable under sec_104 because they were received on account of petitioner’s physical injury specifically petitioners argue that the lawsuit was settled only after there was a specific agreement to allow an amendment to petitioner’s complaint to include a claim for physical injury and that the reason the case was able to settle was because a payment was going to be made and received on that basis in this case petitioners have neither argued that sec_7491 is applicable to shift the burden_of_proof to respondent nor established that they complied with the requirements of sec_7491 a a and b the resolution of this issue does not depend on which party has the burden_of_proof we resolve this issue on the preponderance_of_the_evidence in the record sec_61 includes in gross_income all income from whatever source derived unless otherwise provided sec_104 however excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort-type rights and the damages were received on account of personal injuries or sickness 515_us_323 sec_1 104-l1 c income_tax regs damages are not excludable from gross_income under sec_104 if the damages are received pursuant to the settlement of economic rights arising out of a contract see 102_tc_116 affd in part revd in part on another ground 70_f3d_34 5th cir see also 79_tc_680 affd without published opinion 749_f2d_37 9th cir if damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement rather than the validity of the claim determines whether the damages were received on account of tortlike personal injuries see robinson v commissioner supra pincite the determination of the nature of the claim is made by reference to the settlement agreement in light of the surrounding circumstances id a key question to ask is in lieu of what were the damages awarded id quoting 144_f2d_110 lst cir affg 1_tc_952 if the settlement agreement does not expressly allocate the settlement between tort--type personal injury damages and other damages an important factor in determining the validity of the agreement is the intent of the payor id pincite in this case the settlement agreement does not allocate the payment among the separate causes of action so the nature of the claim must be determined by looking at the facts and circumstances surrounding the case and the intent of the payor settlement agreement and underlying complaints petitioner first alleged a claim for personal injury in the second amended complaint which was filed with the court the same day as the dismissal the second amended complaint alleged harassment and threats by the defendants and long working hours petitioner’s testimony at trial of this case was different petitioner testified that he suffered physical injuries because of poor laboratory conditions and exposure to toxins while working for proguard and that these conditions harmed his deteriorating health petitioner testified in response to guestions from his counsel q did you suffer physical injury because of the conditions in the laboratory of proguard a i assume that i did breathing in the solvents and the active ingredients that you know that kill aphid and spider mite and various fungi qo dean emerson do you know personally why you suffered physical injury while you were working at proguard a yes q and what was that a i think it was working under the conditions that were present in the work environment which were a physical situation with laboratories preparations of materials without the best of good laboratory practices and the mental attitude the gestalt that went with that petitioner did not however raise the issue of the poor laboratory conditions and exposure to toxins until the time of trial of this case in date when petitioner’s counsel attempted to introduce expert evidence to demonstrate the risk associated with working with the chemicals to which petitioner was exposed petitioner’s sole tort claims prior to the second amended complaint consisted of slander and intentional infliction of emotional distress neither of which qualifies for exclusion under sec_104 at trial when petitioner’s counsel questioned petitioner as to why the defendants paid him the settlement money when the products he developed had not yet made it to market petitioner responded that the money was paid for positive results and the gamble taken in gaining the patents petitioner then responded to leading questions from his counsel that he received the money for a medical settlement for the deterioration of his health the totality of petitioner’s testimony suggests that he settled the case with the defendants based on the uncertainty of litigation and questionable prospects for recovery on his contract claims in a similar situation the taxpayers in fono v commissioner supra pincite initiated litigation because of their disappointment with a contract under which they expected to receive over dollar_figure million the taxpayers requested the allocation in the settlement agreement to include personal injury to avoid taxation on the amount the defendants in fono adamantly refused to make such an allocation and did not recognize any liability in tort in recognizing the economic realities of the litigation this court held that the entire amount was taxable personal injury wa sec_1 of causes of action referred to in the settlement agreement and of causes of action in the second amended complaint the mere mention of a physical injury in a complaint does not by itself serve to exclude the recovery_of gross_income under sec_104 petitioners argue that the settlement was finalized based on the stipulation between the parties to allow the second amended complaint to be filed adding a claim for personal injury this agreement is insufficient to meet the requirements under sec_104 the settlement agreement and the second amended complaint together do not show that the actual basis of settlement was on account of personal injury in fact petitioner’s counsel admitted in his cover letter to the defendants’ counsel that the second amended -- - complaint had no operative effect whatever on the settlement even if we were to conclude that petitioner’s claim for personal injury was valid the settlement agreement did not specifically allocate any of the payment towards settlement of that particular claim intent of the payor crandall jr testified that the defendants had two reasons for settling the case first they wanted to have clear title on the patents second they were afraid that if they were tied up in litigation for a period of time they would lose their marketing opportunity crandall jr further testified that their main objective in settling this case our main reason to settle this was not over a personal injury it was to make clear the intellectual_property that we wanted so that we could go to market and make money the defendants’ counsel dyer also testified similarly that the mediation and settlement were to transfer clearly all rights in the patents to proguard crandall jr testified that the entire mediation discussion revolved around the contractual dispute and there was no mention of a claim for personal injury see dickerson v commissioner tcmemo_2001_53 no evidence of personal injury discussed in negotiations coblenz v commissioner tcmemo_2000_131 no discussion regarding tort claim during final settlement -- - in robinson v commissioner t c pincite the parties entered into a settlement agreement that did not contain an allocation but they included an allocation in the final judgment the judge approved the judgment which allocated percent of the settlement amount to a personal injury claim solely to minimize the tax_liability this court refused to accept the allocation in the final judgment stating petitioners therefore desired and were given the unfettered discretion to allocate the settlement proceeds in any manner they desired in order to minimize their federal_income_tax liability we find that petitioners deliberately and unilaterally arrived at the allocations contained in the final judgment solely with a view to federal income taxes and not to reflect the realities of their settlement id pincite in robinson the court concluded that the defendant did not intend to settle one claim to the exclusion of another similarly in this case the defendants solely intended to dispose_of the case and secure their proprietary interests and they did not object to petitioner’s attempt to structure the settlement to satisfy his tax goals the defendants’ counsel testified that how petitioner structured the pleadings was his problem once the settlement amount was agreed to and the proprietary interests were secure as to petitioner’s belated claim for personal physical injury the courts have not looked with favor upon retroactive revisions of written instruments as a ground for determining tax_liabilities fono v commissioner supra pincite the allocation in this case is indistinguishable from numerous cases denying such retroactive tax planning see robinson v commissioner supra pincite banks v commissioner tcmemo_2001_48 burditt v commissioner tcmemo_1999_117 when the allocation language sought by a taxpayer is entirely tax motivated and does not reflect the economic realities of the settlement the court refuses to accept the characterization made by only one of the parties to the suit based on the record we cannot hold that the settlement amount or any part of it was paid on account of personal injury the record compels the conclusion that the reference to personal injuries in the settlement documents was an afterthought solely in anticipation of tax benefits and did not reflect the nature of the claim by petitioner against proguard we therefore hold that the entire settlement amount is includable in petitioners’ gross_income self-employment_tax respondent contends that the entire settlement amount including the cancellation of indebtedness is subject_to self- employment_tax under sec_1401 because the amount received was compensation_for services under petitioner’s employment contract respondent claims that the defendants could have paid to petitioner an increased cash amount with which petitioner could -- - have repaid his debt and that increased amount would be subject_to self-employment_tax petitioners argue that petitioner’s activities in the litigation do not meet the criteria of sec_1401 requiring an active trade_or_business sec_1401 imposes a tax on self-employment_income consisting of the earnings_of a trade_or_business carried on by the individual see sec_1402 and b an individual is engaged in a trade_or_business if such individual’s activities are conducted with continuity and regularity and primarily for income or profit sec_1402 petitioner was an independent_contractor engaged in the trade_or_business of research the settlement amount he received was to settle a contract dispute and represented compensation_for the research services he rendered to proguard as an independent_contractor there is no reasonable dispute that the dollar_figure cash payment was for petitioner’s services and is subject_to self-employment_tax petitioner’s complaint against proguard alleged that he reasonably believed that each of the loans from the defendants represented advances against future compensation thus the forgiveness of this debt also represented compensation to petitioner petitioners did not distinguish between the cash payment and the debt forgiveness on their return during trial or in their briefs the total consideration received by petitioner was compensation under the services contract and is subject_to self-employment_tax accuracy-related_penalty respondent contends that petitioners are liable for an accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 under the narrow circumstances of this case we hold that petitioners are not liable for the accuracy-related_penalty petitioners relied on the suggestion of judge gilbert and on their attorney’s advice to include a claim for personal injury petitioner accepted less in settlement of his claims than he hoped for after a way to avoid tax on the proceeds was suggested by judge gilbert respondent does not contest the assertion that judge gilbert suggested the form of the settlement agreement petitioner was told that structuring the settlement to include a claim for personal injury would relieve him of his tax_liability based on our review of the record we conclude that petitioners are not liable for the accuracy-related_penalty imposed under sec_6662 to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the penalty
